DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed June 30, 2022. Applicant’s June 30th amendment amended claims 1, 7, 8, 12, 15, 17, and 19.  Currently Claims 1-13, 15 and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1-13, 15 and 17-21 in the previous office action is maintained.

Response to Arguments
	No substantive arguments where included in Applicant’s June 30th remarks.








2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Independent Claims 1, 8 and 15, the claims recite “training, by the computing device,  a machine learning model to generate a trained machine learning model that determines, based on the feature set, a project release plan, wherein the project release plan includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining/generating a project release plan of any kind much alone a training a machine learning model to determine a project release plan, the release plan including a release schedule, an allocation of resources according to the release schedule, wherein the release schedule includes one or more timelines or resource availabilities or management of resources as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
As discussed in detail in the at least two previous office actions Applicant’s disclosure fails to provide a specific detailed example(s) or a definition for the phrase release schedule (e.g. what are the meets and bounds of the phrase ‘release schedule’ OR how to train a machine learning model to determine release information/schedule for a new project OR more specifically how to reserve computing/hardware resources OR allocate computing resources OR instantiating a quantity of virtual machines according to the determined release schedule as claimed.
With respect to Specification Paragraph 21, Specification Paragraph 21 does disclose that a desired feature of the system/invention is to determine a project release plan associated with a new project “For example, the project management platform may train the machine learning model to permit the machine learning model to determine a project release plan associated with a new project” and does list a plurality of generic, well-known, machine learning models that may or may not be used. Nowhere in Specification Paragraph 21 is there any detailed discussion of HOW the system trains an off-the-shelf generic machine learning model (other that to mention briefly the use of non-specific historical project data) or subsequently how this automagically “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project”  as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way (e.g. working example) what a project release plan/schedule is much alone that a project release “includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
With regards to Specification Paragraph 23, this paragraph merely discloses generic steps for training a generic/off-the-shelf machine learning model (i.e. use of training, testing and validation data sets; dimension reduction).  The paragraph fails to discuss in any way a project release schedule/plan or information much alone HOW the system automagically utilizes a generic/trained ML model for “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project”  as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way what a project release plan/schedule is much alone that a project release plan “includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
With regards to Specification Paragraphs 24-29, these paragraphs merely discuss at a very high level of generality several generic ML models (e.g. random forest, SVM, etc.; Specification Paragraphs 24-29), training the ML model utilizing input from a subject matter expert (i.e. a human person trains the model; Specification Paragraph 26) as well as training a ML model to analyze project characteristics (e.g. project complexity, required resource, request allocation of resources; Specification Paragraphs 28, 29).  Nowhere in these paragraphs is there any detailed discussion of what a project release schedule/plan is (e.g. no example, no list of data/fields included in a project release schedule, etc.) much alone HOW the system automagically utilizes a trained ML model for “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project”  as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way what a project release plan/schedule is much alone that a project release plan “includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraph 23, may recite that historical project data may be utilized to perform a training operation this very high level disclosure fails to define what a project release schedule is much alone how to train an undisclosed machine learning model to determine an undefined release schedule for a project based on priority, new project data and computer resource data or subsequently perform an action of assign/allocating resources or virtual machines based on the release schedule/information for a new project as claimed.  This paragraph, like the remainder of Applicant’s disclosure, merely recites a wished for capability without any detailed disclosure as HOW to actual program a computer to perform the method steps as claimed. 
Specification Paragraph 40 merely states that the trained machine learning model MAY be configured or trained to assume resources of previous projects are the same as currently available resources for the new project thereby enabling the machine learning model not to have to receive, determine or compare the status or condition of resources.  This is very different from the claimed steps of “training, by the computing device,  a machine learning model to generate a trained machine learning model that determines, based on the feature set, a project release plan, wherein the project release plan includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” as recited in claims 1, 8 and 15.
With regards to Specification Paragraph 31, Specification Paragraph 31 merely describes various project information provided by a user (e.g. subject of new project, requirements, etc.).  This paragraph does not discuss at any level of detail how to generate a project release schedule utilizing a trained machine learning model as claimed.
 With regards to Specification Paragraph 38 mentions in a single sentence that the “project management platform processes the processed new project data, with the trained machine learning model, to determine release information for the new project” and does project a list of information/data that may be included in the release information “information associated with the complexity of the project or the size of the project….may include a release schedule associated with the determined or predicted complexity or size that indicates predicted timing associated with the project.  The predicted timing may indicate when certain events or phrases associated with tasks of the new project are projected to start/end.”  This paragraph clearly discloses what type of data may be included/associated with project releases and that a project release schedule/plan may indicated predicted timing of events or phases.  However, this paragraph fails to disclose at any level of detail HOW to process processed new project data with a trained ML model to determine release information OR HOW the predicted timing is determined much alone HOW the system automagically utilizes a trained ML model for “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way that a project release plan “includes the release schedule for the new project and respective allocations of computing resources for the new project”.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 41 merely lists a plurality of generic/known machine learning models that can provide performance characteristics and that the system may be configured to select the machine learning model based on one or more characteristics of the project this brief paragraph fails to define a release schedule much alone how to utilizing a trained machine learning model to determine a release schedule for a new project based on priority information, new project data and computing resources as claimed.
Specification Paragraph 43 (see below, emphasis added) discusses that a desired feature of the project management platform is to generate a project release schedule from ‘release information’ however this paragraph and associated Figures 1A-1C fail to disclose a specific method, technique, approach, algorithm, detailed working example of the like for actually generating, automatically by a computer, a project release schedule based on release information as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0043]As further shown in Fig. 1C, and by reference number 160, the project management platform performs an action according to a release schedule of the release information. The project management platform may perform the action according to a determined complexity of the new project, a determined size of the new project, a determined release schedule for the new project, and/or the like. For example, the project management platform may be configured to determine and/or generate a project release plan according to the release information. The project release plan may indicate the release schedule. Additionally, or alternatively, the project release plan may include an iteration velocity (e.g., a speed at which new project or a task of the project is to be completed or can be completed), a quantity of iterations associated with the new project (and/or tasks of the new project), a start date and/or an end date of the project release, and/or the like.
While Paragraph 43 discloses a plurality of potential data that may be included in a project release plan this paragraph like the remainder of Applicant’s disclosure fails to disclose HOW to actually determine any of the plurality of data, e.g. iteration velocity, resource allocation, quantity of iterations, project start/end date or the like based on the ‘release information’ determined by the trained machine learning model.
Similarly, specification Paragraph 44 merely describes the purpose of a project release plan (e.g. indicate whether a requested release schedule can be satisfied) without any disclosure even remotely related to HOW the system (project management platform) actually generates a project release plan (e.g. HOW to determine if a requested release schedule can be satisfied).
Specification Paragraph 45 merely discloses that a project release plan may include resource allocation data without any discussion on how the resource allocation data is actually determined or generated, much alone how to program a computer to automatically determine the resource allocation for a new project based on a machine learning model trained utilizing historical project data.
Specification Paragraph 46 discloses at a very high level of generality that a project release plan may include any of a plurality of project related information such as indicate timing, resource allocation, duration of resource use, etc....  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific method for actually determining a project release schedule much alone HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 50 and 58 (see below, emphasis added) disclose that the project management platform OR the machine learning model may generate a project release plan including a plurality of project information, however the paragraph fails to disclose HOW to actually generate a project release plan as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0050]  In this way, the project management platform may generate a project release plan
for a new project that may indicate start/end date of a release, timing of a project release (e.g.,
and/or a velocity of developing a new project or performing a release), iteration information
for a project release (e.g., a number of iterations and/or expected cycles of development for
revising and/or finalizing the project), and/or the like.

[0058]  In this way, the machine learning model may be configured to determine and/or
estimate a complexity and/or size (e.g., according to a scoring model and/or scoring system,
as described herein) to permit the machine learning model to generate a project release plan
for a project of the project description. Furthermore, the project release plan may be
configured and/or determined according to the resource data associated with a particular
entity.
With regards to Specification Paragraph 55, this paragraph merely discussed that the machine learning model may be trained to determine complexity and/or size of a project release according to an undisclosed scoring model.  Nowhere in this paragraph is there any detailed discussion of what a project release schedule/plan is (e.g. no example, no list of data/fields included in a project release schedule, etc.) much alone HOW the system automagically utilizes a trained ML model for “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project”  as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way that a project release plan “includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 61 discloses that an integration layer of the system generates the project release plan, however this paragraph fails to disclose HOW the integration layer generates the project release plan or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Specification Paragraph 114 and Figure 8 disclose at a very high level of generality that a project release plan is generated according to release information, however this paragraph like the remainder of Applicant’s disclosure fails to discuss at any level a specific method, technique, approach, detailed working example or the like for actually determine any kind of project release plan, or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps “training, by the computing device,  a machine learning model to generate a trained machine learning model that determines, based on the feature set, a project release plan, wherein the project release plan includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented.
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “training, by the computing device,  a machine learning model to generate a trained machine learning model that determines, based on the feature set, a project release plan, wherein the project release plan includes: a release schedule and an allocation of resources to the project according to the release schedule wherein the release schedules includes at least one of: one or more first timelines for releasing one or more components of the project  one or more second timelines for completing one or more tasks of the project one or more, availabilities of one or more resources to perform the one or more tasks OR management of resources to release the project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project data and the computing resource data to determine release information including the release schedule for the new project” as claimed.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623